After filing a petition for rehearing in this cause appellee filed a motion in the alternative in which he asks that in the event the petition for rehearing is denied the judgment order be modified remanding the cause to the city court. It is stated that he wishes to invoke the provisions of the act of 1891, as amended in 1935, (Ill. Rev. Stat. 1941, chap. 146, par. 36,) and ask for a change of venue to a court of competent jurisdiction. Such motion seeks to inject matters into the ruling of this court that were not presented to or passed upon by the trial court. The motion is denied. *Page 524